Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a CON of 16/771,255 06/10/2020, is acknowledged. 
Status of Claims
Claims 7, 17-18, 20-22 and 29-31 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on January 05, 2022 and that have been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 01/25/2021, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group IV, which now includes claims 7, 17-18, 20-22 and 29-31 drawn to a method of treating a disease or condition in a mammal, the method comprising administering a Compound of formula 026, is acknowledged. Since Applicant has properly amended the elected Group claims and/or canceled all non-elected claims and therefore, the restriction requirement is hereby withdrawn and hence, all currently pending claims 7, 17-18, 20-22 and 29-31  are examined and found allowable over the prior art of record.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:

    PNG
    media_image1.png
    123
    341
    media_image1.png
    Greyscale
, wherein the disease or condition is ectopic bone formation. Therefore, the instant claims 7, 17-18, 20-22 and 29-31 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626